


Exhibit 10.7




LOCK-UP / LEAK-OUT AGREEMENT



          THIS LOCK-UP / LEAK-OUT AGREEMENT (the “Agreement”) is made and
entered into this 7th day of June, 2006, Sunrise U.S.A. Incorporated, a Nevada
corporation with an office at 892 North 340 East, American Fork, Utah 84003, and
Kripaitis & Associates, LLC  with offices at 39 Wyandotte Ave., Oceanport, NJ
07757, and Ann Marie Kripaitis, with a residence at 513 Joseph Ave., Woodbridge,
NJ 07095, and Peter Kristensen, with a residence at 7668 Quicksilver Dr., Salt
Lake City, UT 84121, and MBA Investors, Ltd., with offices at 2501 E. Commercial
Blvd. Suite 212, Ft. Lauderdale, Fl. 33308, and F. Briton McConkie Jr., with a
residence at 4014 Splendor Way, S.L.C. Ut. 84124, and Passport Financial LLC,
with offices at 14701 Nestled Cove, Draper Utah 84020, and Power Network Inc.
with offices at 1020 Brookstown Avenue, Suite 30 Winston Salem, NC 27101, and
Starr Consulting Inc. with offices at 932 Burke Street, Winston Salem, NC 27101,
and Yt2K, Inc. with offices at 2501 E. Commercial Blvd. Suite 212, Ft.
Lauderdale, Fl. 33308 (collectively the “Shareholders” and individually the
“Shareholder”).



RECITALS

          WHEREAS, as of April 10, 2006, the Shareholders were the shareholders
of record of shares of common stock, par value $.001 per share, of Pukka USA,
Inc., a Utah corporation (“Pukka”) as set forth on Annex A hereto;

          WHEREAS, Pukka and Sunrise entered into that certain Share Exchange
Agreement (the “Exchange Agreement”), dated June 7, 2006, pursuant to which all
of the issued and outstanding capital stock of Pukka are to be exchanged for
newly-issued shares of Sunrise common stock, par value $0.0001 per share
(“Sunrise Common Stock”);

          WHEREAS, as of the date of this Agreement, the Shareholders are the
shareholders of record of shares of Sunrise Common Stock as set forth on Annex A
hereto;

          WHEREAS, in order to facilitate the consummation of the transactions
contemplated by the Exchange Agreement and an orderly market for the Sunrise
Common Stock subsequent to the Exchange contemplated thereby, the undersigned
agree to restrict the sale, assignment, transfer, conveyance, hypothecation or
alienation of the Subject Shares, all on the terms set forth below.

          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants contained herein, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

          1.     Transfer.  Notwithstanding anything contained in this
Agreement, a Shareholder may transfer its Subject Shares to its affiliates,
partners in a partnership, subsidiaries and trusts, spouses or lineal
descendants for estate planning purposes provided that the transferee (or the
legal representative of the transferee) executes an agreement to be bound by all
of the terms of this Agreement.






--------------------------------------------------------------------------------





          2.     Lock-up/Leak-out Period. Each Shareholder agrees that, except
as otherwise provided herein, it will not sell, contract to sell or otherwise
dispose of Subject Shares or warrants, options or convertible securities or
other equity securities of Sunrise, owned directly or indirectly by it for a
period of sixty trading days from the first day of a bid/ask market for the
Sunrise Common Stock.

          3.     Registration. All Subject Shares belonging to the Shareholders
shall be included in any Sunrise Registration Statement that is to be filed with
respect to other shares of Sunrise Common Stock.

          4.     Procedures. 

                  4.1.     Each Shareholder shall be allowed to sell Subject
Shares in blocks as designated on Annex A hereto.

                  4.2.     The Subject Shares may only be sold at the “offer” or
“ask” price stated by the relevant market maker. Each Shareholder agrees that
it/he/she will not sell Subject Shares at the “bid” price.

                  4.3.     The Subject Shares may not be sold at a price below
$1.00 per share.

                  4.4.     Each Shareholder shall be allowed to sell up to the
amount designated on Annex A hereto during each one month period; provided,
however, that in the event any Shareholder does not sell its/his/her full
allotment during any one-month period, such Shareholder may sell the difference
between the Subject Shares actually sold during such one-month period and its
total allotment for the one-month period in the next successive one-month
period.

                  4.5.     The Shareholders agree that they will not engage in
any short selling of the Subject Shares and shall not allow their shares to be
used for short-selling purposes.

          5.     Ownership.  Each Shareholder agrees that all of its Subject
Shares are covered by all of the restrictions hereunder, whether such Subject
Shares are owned on the date hereof or are hereafter acquired (whether by
issuance, transfer, upon exercise of any warrants or options currently held by
such Shareholder or otherwise).

          6.     Termination and Release. 

                  6.1.     This Agreement shall terminate eighteen (18) months
from the Closing (as defined in the Exchange Agreement) of the Exchange, and
thereafter all provisions contained herein shall cease and be of no further
force or effect.

                  6.2.     In the event of a tender offer to purchase all or
substantially all of the issued and outstanding securities of Sunrise, or a
merger, consolidation or other reorganization with or into an unaffiliated
entity, this Agreement shall terminate and the Subject Shares restricted
pursuant hereto shall be released from such restrictions if the requisite number
of the record and beneficial owners of the Sunrise securities then outstanding
are voted in favor of such tender offer, merger, consolidation or
reorganization.





2

--------------------------------------------------------------------------------





          7.     Waiver.  Notwithstanding anything to the contrary set forth
herein, Sunrise may, at any time and from time to time, waive any of the
conditions or restrictions contained herein to increase the liquidity of the
Sunrise Common Stock or if such waiver would otherwise be in the best interest
of the development of the trading market for the Sunrise Common Stock.

          8.     Beneficial Rights.  Except as otherwise provided in this
Agreement or any other agreements between the parties, the Shareholders shall be
entitled to their respective beneficial rights of ownership of the Subject
Shares, including the right to vote the Subject Shares for any and all purposes.

          9.     Escrow.  Until termination of this agreement in accordance with
Section 6, the Subject Shares shall be held by Lehman & Eilen LLP as escrow
agent pursuant to the terms of that certain escrow agreement entered into in
form and substance satisfactory to all parties.

          10.     Adjustment. The Subject Shares and per share price
restrictions covered by this Agreement shall be appropriately adjusted should
Sunrise make a dividend or distribution, undergo a forward split or a reverse
split or otherwise reclassify the Sunrise Common Stock.

          11.     Counterparts. This Agreement may be executed in any number of
counterparts with the same force and effect as if all parties had executed the
same document.

          12.     Notice. All notices, instruction or other communications
required or permitted to be given pursuant to this Agreement shall be given in
writing and delivered by certified mail, return receipt requested, overnight
delivery or hand-delivered to all parties to this Agreement at the addresses set
forth above. All notices shall be deemed to be given on the same day if
delivered by hand or on the following business day if set by overnight delivery
or the second business day following the date of mailing.

          13.     Entire Agreement. This Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof,
and may not be amended except by a written instrument executed by the parties
hereto.

          14.     Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
contracts entered into and to be performed wholly within said state.




[Signature pages follow]











3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.



SUNRISE U.S.A. INCORPORATED

  

  

  

By: /s/ Paul Ressler                             
Paul Ressler

  


SHAREHOLDERS

  

  

  

/s/ Anne Marie Kripaitis                      
Anne Marie Kripaitis

/s/ Peter Kristensen                            
Peter Kristensen

  

  

/s/ F. Briton McConkie, Jr.                 
F. Briton McConkie, Jr.

YT2K, Inc.

By: /s/  Richard Muller                       
Richard Muller, President

  

  

Kripaitis & Associates, LLC

By: /s/ Ray Kripaitis                          
Ray Kripaitis, President

MBA Investors, Ltd.

By: /s/ Thomas Pierson                      
Thomas Pierson, President

  

  

Passport Financial, LLC

By: /s/ Marc Didier                           
Marc Didier, General Manager

Power Network, Inc.

By: /s/ Joe V. Overcash                    
Joe V. Overcash, President

  

  

Brighten Up, LLC

By: /s/ Steve Wright                         
Steve Wright

Starr Consulting, Inc.

By: /s/ Daniel D. Starczewski            
Daniel D. Starczewski, President

  

  

YT2K, Inc.

By: /s/  Richard Muller                     
Richard Muller, President

  




S-1

--------------------------------------------------------------------------------





Annex A

SHAREHOLDER

SHARES OF
PUKKA COMMON STOCK

SHARES OF SUNRISE COMMON STOCK

BLOCKS/MONTHLY ALLOTMENT

Kripaitis & Associates, LLC

1,25,000

1,25,000

2,500 shares per day, not to exceed
50,000 shares per month



Ann Marie Kripaitis

500,000

500,000

2,500 shares per day, not to exceed
50,000 shares per month



Peter Kristensen

2,666,667

2,666,667

5,000 shares per day, not to exceed
100,000 shares per month



MBA Investors, Ltd.

500,000

500,000

2,500 shares per day, not to exceed
50,000 shares per month



F. Briton McConkie Jr.

2,666,667

2,666,667

5,000 shares per day, not to exceed
100,000 shares per month



Passport Financial LLC

2,666,666

2,666,666

5,000 shares per day, not to exceed
100,000 shares per month



Power Network Inc.

875,000

875,000

2,500 shares per day, not to exceed
50,000 shares per month



Starr Consulting Inc.

875,000

875,000

2,500 shares per day, not to exceed
50,000 shares per month



Yt2K, Inc.

500,000

500,000

2,500 shares per day, not to exceed
50,000 shares per month





















--------------------------------------------------------------------------------